PER CURIAM.
This matter is before the Court on Petition for Approval of Unconditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline to violations of The Florida Bar Code of Professional Responsibility DR 1-102(A)(1); DR 1-102(A)(5); DR 1-102(A)(6); DR 5-105(A); DR 5-105(B); DR 6-101(A)(2); DR 6-101(A)(3); DR 7-101(A)(l); DR 7-101(A)(3) and DR 7-106(C)(7), and The Florida Bar Integration Rule, article XI, Rule 11.-02(3)(a). We approve the Petition, and Respondent, Paul K. Silverman, is suspended from the practice of law for three months and one day and will be reinstated only after proof of rehabilitation and payment of costs in the amount of $366.40. This suspension shall be effective July 13, 1981, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients and respondent shall not accept any new business. After the period of respondent’s suspension is terminated, respondent will then be on one year probation, during which time he must take thirty hours of CLE courses in criminal law.
It is so ordered.
BOYD, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.